United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 02-2174
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Arkansas.
George Lemark Patton,                    *
                                         *    [TO BE PUBLISHED]
             Appellant.                  *
                                    ___________

                          Submitted: October 17, 2002
                              Filed: October 28, 2002
                                   ___________

Before LOKEN, BYE, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

       Federal inmate George Lemark Patton is serving an 87-month sentence after
pleading guilty to aiding and abetting the distribution of cocaine base in violation of
21 U.S.C. §§ 841(a)(1) and 2. Patton filed a 28 U.S.C. § 2255 motion, which was
denied, and then filed this “petition challenging district court[’s] jurisdiction of
illegally imposed sentence and fine,” purportedly under Rule 12(b)(2) of the Federal
Rules of Criminal Procedure. The district court1 denied the petition, and Patton
appeals. We affirm.

      1
      The HONORABLE HARRY F. BARNES, United States District Judge for the
Western District of Arkansas.
      Rule 12(b)(2) permits the district court to notice a jurisdictional challenge “at
any time during the pendency of the proceedings.” United States v. Wolff, 241 F.3d
1055, 1056-57 (8th Cir. 2001). The proceeding that lead to Patton’s conviction and
sentence is no longer pending. Thus, his Rule 12(b)(2) motion was properly denied.

        It is apparent that Patton sought relief under Rule 12(b)(2) in order to avoid the
requirement in 28 U.S.C. § 2244(b)(3) that he obtain authorization from this court to
file a second or successive 28 U.S.C. § 2255 motion. We have consistently held that
inmates may not bypass the limitation on successive habeas petitions in this fashion.
See United States v. Noske, 235 F.3d 405, 406 (8th Cir. 2000) (per curiam) (writ of
coram nobis); United States v. Lurie, 207 F.3d 1075, 1077 (8th Cir. 2000) (28 U.S.C.
§ 2241 motion); Williams v. Hopkins, 130 F.3d 333, 336 (8th Cir.) (42 U.S.C. § 1983
claim), cert. denied, 522 U.S. 1010 (1997); Ruiz v. Norris, 104 F.3d 163, 164 (8th
Cir.) (motion to recall mandate), cert. denied, 519 U.S. 1073 (1997); Mathenia v.
Delo, 99 F.3d 1476, 1480 (8th Cir. 1996) (Rule 60(b) motion), cert. denied, 521 U.S.
1123 (1997). Patton has not requested authorization from this court, and the district
court did not transfer his Rule 12(b)(2) motion to this court for that purpose.
See Boyd v. United States, No. 02-1848, 2002 WL 31114659, at *1 (8th Cir. Sept. 25,
2002). Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-